UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 3, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Blvd. Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filerxNon-accelerated filer¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YES¨NOx As of November 30, 2007, we had 29,452,447 shares of Common Stock issued and outstanding. 1 SIGMA DESIGNS, INC. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1.Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of November 3, 2007 and February 3, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three months and nine months ended November 3, 2007 and October 28, 2006 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended November 3, 2007 and October 28, 2006 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3.Quantitative and Qualitative Disclosures About Market Risk 31 Item4.Controls and Procedures 31 PART II. OTHER INFORMATION Item1.Legal Proceedings 34 Item1A. Risk Factors 35 Item4.Submission of Matters to a Vote of Security Holders 45 Item5.Other Information 45 Item6.Exhibits 45 Signatures 46 Exhibit index 47 2 PART I. FINANCIAL INFORMATION ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) November 3, 2007 February 3, 2007 * Assets Current assets: Cash and cash equivalents $ 164,899 $ 24,413 Short-termmarketable securities 85,847 8,791 Accounts receivable, net 30,405 11,231 Inventories 18,894 16,003 Prepaid expenses and other current assets 2,248 1,095 Total current assets 302,293 61,533 Long-term marketable securities $ 12,335 $ − Equipment and leasehold improvements, net 5,041 3,364 Goodwill 5,020 5,020 Intangible assets, net 4,609 5,527 Long-term investments 263 263 Other non-current assets 436 377 Total assets $ 329,997 $ 76,084 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 15,475 $ 13,723 Accrued liabilities 11,557 8,800 Current portion of bank term loan − 226 Total current liabilities 27,032 22,749 Long term portion of bank term loan − 15 Other long-term liabilities 673 348 Total liabilities 27,705 23,112 Commitments and contingencies (Notes 15 and 16) Shareholders’ equity: Preferred stock- no par value, 2,000,000 shares authorized; no shares issued or outstanding Common stock and additional paid-in capital; no par value; 35,000,000 shares authorized; 29,351,908 and 22,903,930 shares issued and outstanding at November 3, 2007 and February 3, 2007, respectively 333,503 119,301 Shareholder notes receivable − (58 ) Accumulated other comprehensive income 506 351 Accumulated deficit (31,717 ) (66,622 ) Total shareholders’ equity 302,292 52,972 Total liabilities and shareholders’ equity $ 329,997 $ 76,084 *February 3, 2007 balances have been derived from the audited financial statements as of the same date. See accompanying Notes to Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended November 3, October 28, November 3, October 28, 2007 2006 2007 2006 Net revenue $ 66,244 $ 25,055 $ 144,808 $ 59,990 Cost of revenue 31,017 13,017 69,463 31,560 Gross profit 35,227 12,038 75,345 28,430 Operating expenses: Research and development 7,488 5,581 21,941 15,847 Sales and marketing 2,785 1,921 7,709 5,406 General and administrative 2,541 1,839 9,246 5,942 Total operating expenses 12,814 9,341 38,896 27,195 Income from operations 22,413 2,697 36,449 1,235 Interest and other income, net 1,446 149 2,166 504 Income before income taxes 23,859 2,846 38,615 1,739 Provision for income taxes 2,909 104 3,708 137 Net income $ 20,950 $ 2,742 $ 34,907 $ 1,602 Net income per share: Basic $ 0.80 $ 0.12 $ 1.43 $ 0.07 Diluted $ 0.72 $ 0.11 $ 1.27 $ 0.06 Shares used in computing net income per share: Basic 26,234 22,794 24,360 22,642 Diluted 28,958 25,572 27,532 25,365 See accompanying Notes to Condensed Consolidated Financial Statements 4 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended November 3, 2007 October 28, 2006 Cash flows from operating activities: Net income $ 34,907 $ 1,602 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 2,415 1,690 Share-based compensation expense 4,738 3,630 Provision to record inventory at the lower of cost or market 316 373 Provisions for sales returns, discounts and doubtful accounts 1,427 31 Shareholder notes receivable written off 29 − Loss on disposal of equipment and leasehold improvements 3 10 Gain on Long-term investment (31 ) − Investment impairment charges − 19 Accretion of contributed leasehold improvements (98 ) (62 ) Changes in operating assets and liabilities: Accounts receivable (20,601 ) (9,548 ) Inventories (3,207 ) (10,364 ) Prepaid expenses and other current assets (1,155 ) 389 Other non-current assets (59 ) − Accounts payable 1,740 4,983 Accrued liabilities and others 2,485 2,315 Other long-term liabilities 345 − Net cash provided by (used in) operating activities 23,254 (4,932 ) Cash flows from investing activities: Purchase of marketable securities (161,141 ) (17,922 ) Sale and maturities of marketable securities 71,750 19,333 Purchase of equipment and leasehold improvements (2,819 ) (1,381 ) Recovery of long-term investment loss 31 − Cash received in business acquisition, net of cash paid − 147 Other − 20 Net cash (used in) provided by investing activities (92,179 ) 197 Cash flows from financing activities: Bank borrowings − 1,300 Shareholder notes receivable 29 − Net proceeds from exercise of employee stock options and stock purchase rights 7,205 1,216 Excess tax benefit on share-based compensation 3,363 − Proceeds from issuance of common stock, net of offering costs 198,894 − Repayment of bank term loan (242 ) (151 ) Net cash provided by financing activities 209,249 2,365 Effect of foreign exchange rates changes on cash and cash equivalents 162 53 Increase (decrease) in cash and cash equivalents 140,486 (2,317 ) Cash and cash equivalents at beginning of period 24,413 16,827 Cash and cash equivalents at end of period $ 164,899 $ 14,510 5 SIGMA DESIGNS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Nine Months Ended November 3, 2007 October 28, 2006 Supplemental disclosure of cash flow information: Common stock issued and fair value of stock options assumed for Blue7 acquisition $ − $ 11,414 Cash paid for interest $ 10 $ 42 Cash paid for income taxes $ 284 $ 17 See accompanying Notes to Condensed Consolidated Financial Statements 6 SIGMA DESIGNS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Business Summary and Significant Accounting Policies Business Summary:Sigma Designs,Inc. (the “Company”) specializes in integrated system-on-chip solutions for the IPTV, high definition DVD and other media players, HDTV markets and other markets.The Company sells its products to designers and manufacturers and, to a lesser extent, to distributors who, in turn, sell to manufacturers. Follow-on Public Offering:In October2007, the Company completed its follow-on public offering in which it sold and issued 4,600,000 shares of its common stock at an issue price of $46.00 per share. The Company raised a total of $211.6million in gross proceeds from the follow-on public offering, or approximately $198.9million in net proceeds after deducting underwriting discounts and commissions of $11.6 million and other direct offering costs of $1.1million. Basis of Presentation: The condensed consolidated financial statements include Sigma Designs,Inc. and its wholly owned subsidiaries in France and Hong Kong.All intercompany balances and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form10-Q and Article10 of SEC RegulationS-X.They do not include all of the information and footnotes required by USGAAP for complete financial statements.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended February3, 2007 included in the Company’s 2007 Annual Report on Form10-K/A filed with the SEC on August 9, 2007. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s consolidated financial position at November 3, 2007 and February 3, 2007, the consolidated results of its operations for the three months and nine months ended November 3, 2007 and October 28, 2006, and the consolidated cash flows for the nine months ended November 3, 2007 and October 28, 2006. The results of operations for the three months and nine months ended November 3, 2007 and October 28, 2006 are not necessarily indicative of the results to be expected for future quarters or the year. Accounting Period:Each of the Company’s fiscal quarters includes 13 weeks and ends on the last Saturday of the period.The third quarter of fiscal 2008 ended on November 3, 2007.The third quarter of fiscal 2007 ended on October 28, 2006. Reclassifications:Certain reclassifications have been made to prior year balances in order to conform to the current year’s presentation. Use of Estimates:The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues generated and expenses incurred during the reporting period.Actual results could differ from those estimates.Significant estimates used in preparing these financial statements are related primarily to estimates to determine the collectability of accounts receivable, to determine the allowances against the accounts receivable balances, estimates of the market value used in calculating the value of inventory on the lower of cost or market basis, estimates used in equity award valuation and share-based compensation calculations, estimates of expected future cash flows and useful lives used in the review for impairment of investments, goodwill, intangible assets and other long-lived assets, estimates of the Company’s ability to realize its deferred tax asset, which are also used to establish whether valuation allowances are needed on those assets, and estimates related to litigation and settlement costs accrual. These estimates may change from period to period.Actual results may also differ materially from management’s estimates. Concentration of Credit Risk:Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents, short-term and long-term marketable securities, long term investments and accounts receivable.The majority of the Company’s cash, cash equivalents and short-term and long-term marketable securities are on deposit with four financial institutions.The Company performs ongoing credit evaluations of its customers and generally does not require collateral for sales on credit.The Company reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible.The Company includes any accounts receivable balances that are determined to be uncollectible in its overall allowance for doubtful accounts. 7 Cash and Cash Equivalents:The Company considers all highly liquid debt instruments purchased with a remaining maturity of 90days or less to be cash equivalents. Short and Long Term Marketable Securities:Short-term marketable securities represent highly liquid debt instruments with a remaining maturity date at purchase of greater than 90days and are stated at fair value.Long-term marketable securities represent securities with contractual maturities greater than one year from the date of purchase.The Company’s marketable securities are classified as available-for-sale because the sale of such securities may be required prior to maturity.The differences between amortized cost (cost adjusted for amortization of premiums and accretion of discounts which are recognized as adjustments to interest income) and fair value representing unrealized holding gains or losses, are recorded separately as a component of accumulated other comprehensive income (loss) within shareholders’ equity.Any gains and losses on the sale of debt securities are determined on a specific identification basis. Inventories:Inventories are stated at the lower of standard cost (approximating a first-in, first-out basis) or market value.The Company periodically reviews its inventories for excess and obsolete inventory items and adjusts carrying costs to estimated net realizable values when they are determined to be less than cost.As a result of this inventory review, no additional adjustment to the carrying costs was necessary as the provision amount was insignificant for the three months ended November 3, 2007 while the Company charged approximately $125,000 to cost of revenues for the three months ended October 28, 2006, respectively, and charged approximately $316,000 and $373,000 for the nine months ended November 3, 2007 and October 28, 2006, respectively. Investments:Investments in private equity securities of less than 20% owned companies are accounted for using the cost method unless the Company can exercise significant influence or the investee is economically dependent upon the Company, in which case the equity method is used.The Company evaluates the long-term investments for impairment annually according to Emerging Issues Task Force Issue No.03-01 The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments (“EITF 03-01”),.EITF03-01 provides guidance for evaluating whether an investment is other-than-temporarily impaired and requires certain disclosures with respect to these investments.The guidance also included accounting considerations subsequent to the recognition of an other-than-temporary impairment and requirements for disclosures about unrealized losses that have not been recognized as other-than-temporary impairments. Equipment and Leasehold Improvements:Equipment and leasehold improvements are stated at cost and categorized into computer and test equipment, software, furniture and fixtures and other.Depreciation and amortization are computed using the straight-line method based on the useful lives of the assets (three to five years) or the lease term if shorter, except for certain production test equipment (two to five years).The allowance for leasehold improvements provided by the landlord for the Company’s current facility is amortized using the straight-line method over the lesser of the remaining lease term or the useful life of leasehold improvements. Goodwill and Purchased Intangible Assets:Goodwill is recorded as the difference, if any, between the aggregate consideration paid for an acquisition and the fair value of the net tangible and intangible assets acquired.The amounts and useful lives assigned to intangible assets acquired, other than goodwill, impact the amount and timing of future amortization. In accordance with Statement of Financial Accounting Standards No.142,
